DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election without traverse of STXBP3 in the reply filed on 26 May 2022 is acknowledged.
Claim Status
3. 	Claims 1-20 are pending and have been examined herein to the extent that they read on the elected species of STXBP3. The claims encompass the non-elected subject matter of methods that detect expression of ABCC1 and the combination of ABCC1 and STXBP3. Prior to the allowance of the claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Claim Rejections - 35 USC § 101
4.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility.” 
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between a sudden increase in the level of STXBP3 RNA and onset of a migraine. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims require performing the step of “analyzing” sequencing data to “identify” a sudden increase in gene expression of STXBP3. Neither the specification nor the claims set forth a limiting definition for analyzing or identifying and the claims do not set forth how analyzing or identifying are accomplished. The broadest reasonable interpretation of the analyzing and identifying steps is that these steps may be accomplished by reading information in a database or report regarding the sequencing data and concluding that there is a sudden increase in the amount of STXBP3 RNA. Such analyzing and identifying thereby encompass processes that may be performed mentally and thus are an abstract idea.
The claims further require detecting a sudden increase in the expression level of STXBP3. In order to ascertain that there is a sudden increase in STXBP3 RNA, one must necessarily compare the amount of STXBP3 RNA in the samples obtained from the subject. The claims necessarily require comparing STXBP3 expression levels in the different samples obtained from the subject.  Note that whether a comparing step is recited as an active step or a passive step, the claims still require that a comparison is made between the amount of STXBP3 RNA in the samples from the subject to conclude that there is a sudden increase in expression of STXBP3. The claims do not set forth how comparing step is accomplished and the specification does not provide a limiting definition for how the comparing expression levels is to be accomplished. As broadly recited, the comparing step may also be accomplished by critical thinking processes. Thereby, the comparing / detecting a sudden increase in expression is also considered to be an abstract idea / process.
The claims recite “predicting” onset of a migraine in a subject . Neither the specification nor the claims set forth a limiting definition for “predicting” and the claims do not set forth how “predicting” is accomplished. As broadly recited, “predicting” may be accomplished mentally and thus is an abstract step / process. “Predicting” may also be accomplished verbally. Such verbal communication is also abstract, having no particular concrete or tangible form.
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited steps of obtaining samples of biofluid from a subject; extracting nucleic acids from the sets of samples, and sequencing the extracted nucleic acids to generate sequencing data are part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the judicial exception.
Claims 12 and 19 recite an additional step of treating the subject for migraine by administering a NSAID, a triptan, an ergotamine, metoclopramide, lidocaine or a combination thereof. However, the treating step occurs whether or not there is a sudden increase in the expression level of STXBP3 and thereby whether or not the subject is predicted to have onset of the migraine. In those instances in which the subject does not have a sudden increase in the level of expression of STXBP3, the treating step is merely an ‘apply it’ limitation and not a practical application that integrates the recited judicial exceptions.
Additionally, in view of the open claim language of “comprising,” the treating step may be performed prior to the remaining steps in the claims. In this context, the treating step may be performed only to gather data as to the effect of a treatment on STXBP3 expression levels. 
Applicant’s attention is directed to M.P.E.P. § 2106.04(d)(2)(c), which states:
“The treatment or prophylaxis limitation must impose meaningful limits on the judicial exception, and cannot be extra-solution activity or a field-of-use. For example, consider a claim that recites (a) administering rabies and feline leukemia vaccines to a first group of domestic cats in accordance with different vaccination schedules, and (b) analyzing information about the vaccination schedules and whether the cats later developed chronic immune-mediated disorders to determine a lowest-risk vaccination schedule. Step (b) falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). While step (a) administers vaccines to the cats, this administration is performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application.” 

As with the above example, the treatment step in claims 12 and 19 may be performed only to gather information as to the effect of the treatment on the STXBP3 miRNA levels and thereby is extra-solution activity and does not integrate the recited judicial exceptions into a practical application.
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or
elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The steps of extracting nucleic acids from a sample and sequencing the extracted nucleic acids to generate sequencing data were well-known, routine and conventional in the prior art. This finding is evidenced by the teachings in the specification which indicate that methods of extracting nucleic acids and sequencing and determining the
expression level of nucleic acids were well-known, routine and conventional in the prior art (see, e.g. para [0051], [0053], [0062], [0074] and [0077-0087]).
Further, Bischoff et al (Reproductive BioMedicine Online. February 2003. 6(3): 349-351) teaches a method comprising: obtaining a blood sample from a subject; extracting nucleic acids from the sample; performing real-time PCR to generate data regarding the quantity of nucleic acids in the sample; and analyzing the data using Sequence Detection Software to determine the level of nucleic acids in the sample (e.g., p. 350). Bischoff teaches collecting 6-7 drops of blood from the pregnant mother and placing a blood drop onto a spot on a filter paper, which blood spot is then used to obtain six 3mm punched-out circles for the extraction of nucleic acids (p. 350). Ismagilov et al (U.S. 20130280725) teaches a method in which a blood sample is dried on a cellulose membrane (e.g., para [0273] and then analyzed by performing a RNA or DNA detection technique, such as sequencing (e.g., para [0251)). Jones et al  (Malar J. 2012. 11:266, p. 1-10) teaches methods in which a blood sample is applied to a cellulose paper / Whatman 903 Protein Saver Card, the blood sample is dried and then mRNA in the blood sample is assayed 
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.
Improper Markush Grouping Rejection
5. Claims 1-20 are rejected on the basis that the claims contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117. 
	The Markush groupings of the STXBP3, ABCC1 and the combination of the STXBP3 and ABCC1 genes are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 2117 states that “A Markush claim may be rejected under judicially approved "improper Markush grouping" principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an "improper Markush grouping" if either: (1) the members of the Markush group do not share a "single structural similarity" or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved.” (see MPEP 2117IIA).
Herein, the recited alternative species do not share a single structural similarity, as each gene has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the genes comprise nucleotides. The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of having an expression level that is indicative of the onset of migraine. Accordingly, while the different genes are asserted to have the property that a sudden increase in their expression level is indicative of the onset of a migraine, they do not share a substantial structural similarity essential to this activity.
Further, the recited genes do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that the genes behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited genes possess the common property of having a sudden increase in their expression level that is indicative of the onset of a migraine.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 
Claim Rejections - 35 USC § 112(b) - Indefiniteness
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8, 10-15 and 17-20 are indefinite over the recitation of “sudden increases in gene expression.” This phrase is not defined in the specification or the claims and there is no art recognized definition for this phrase in the context of the claims. The claims encompass obtaining a set of samples collected from a subject over time intervals. However, the claims do not specify what constitutes a time interval – e.g., hours or days or weeks or months. Further, the claims do not specifically require comparing the expression levels in the samples obtained during the time intervals. Thereby, it is unclear as to the metes and bounds of what is encompassed by the “sudden increase” in expression of STXBP3.
Claim Rejections - 35 USC § 112(a) - Enablement
7. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The following factors have been considered in formulating this rejection (In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988): the breadth of the claims, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence or absence of working examples of the invention and the quantity of experimentation necessary. 
The claims encompass methods for predicting onset of a migraine in a subject, comprising obtaining a set of blood samples from the subject collected over time intervals and stored on sample collection apparatuses; extracting nucleic acids from the set of blood samples; sequencing the extracted nucleic acids to generate sequence data; and analyzing the sequencing data to identify a sudden increase in the expression level of STXBP3, wherein the sudden increase in expression of STXBP3 indicates the onset of a migraine in the subject.
A. The specification teaches the results of a study analyzing dried blood samples obtained from “a human subject” wherein the samples are collected before, during and after the onset of a migraine.  The results obtained for the level of STXBP3 RNA (as well as for the non-elected ABCC1 gene, and for the ZDHHC7 gene) are presented in Figure 18, wherein onset of migraine is shown by the gray vertical bar between days 5 and 6. Figure 18 shows that there is a large increase in the level of STXBP3 RNA in the dried blood samples at days 2-4 prior to the onset of a migraine in the subject.
There is a high level of unpredictability in the art in determining the association between gene expression levels and a phenotype, such as the onset of a migraine. The practioner would not view the results obtained with a single subject as statistically significant. The specification does not provide a description of the subject, such as their  age, sex or medications taken by the subject, and there is no showing that the results obtained with the single subject in Example 6 are applicable to the general population. Further, the specification does not teach a functional effect of an increase in STXBP3 RNA levels in blood samples and the onset of a migraine so that one would reasonably anticipate that the results obtained with the one subject studied in the present specification may be applicable to additional subjects.  Insufficient guidance is provided in the specification as to how to reproducibly apply the findings obtained therein with a single subject to the general population.
The claims also include methods in which the sudden increase in STXBP3 expression is any increase in expression, over any time interval. However, as discussed above, the specificaiton appears to provide the results obtained from one subject, on two different occasions. Note that the specification states “Two different time series of dried blood sample collection and analysis were conducted with a human subject where samples were drawn before, during, and after onset of a migraine.” Figure 18 shows an increase of at least 20 fold in the level of STXBP3 RNA between days 2-4 prior to the onset of a migraine at days 5-6. 
It is unpredictable as whether the time course for expression obtained with this single subject are indicative of the results that would be obtained with other subjects or if other subjects would show different changes in the level of increase of STXBP3 expression over different time intervals. There is no guidance provided in the specification as to what other intervals of time or levels of increase in expresion of STXBP3 would be expected in a representatve number of other subjects as indicative of the onset of a migraine. 
B. The claims encompass methods wherein any biofluid sample is analyzed to determine STXBP3 expression levels.  
Note that the specification (para [0061]) states that the body fluid or excretion sample includes but is not limited to seminal plasma, blood, SER, urine, prostatic fluid, seminal fluid, semen, the external secretions of the skin, respiratory, intestinal, and genitourinary tracts, tears, CSF, sputum, saliva, milk, peritoneal fluid, pleural fluid, peritoneal fluid, cyst fluid, lavage of body cavities, broncho alveolar lavage, lavage of the reproductive system and/or lavage of any other organ of the body or system in the body, and stool.
The specification discusses the unpredictability in the art of using RNA as a biomarker, particularly in sequencing assays. The specification states that:
 “RNA is one of the most unstable biomolecules due to chemical self-hydrolysis and enzyme-mediated degradation. The storage, extraction, and stabilization of RNA derived from a biological sample is sensitive to a number of environmental factors including, but not limited to, the substance on or in which the sample is stored, the buffer used to extract or collect the RNA, solution pH, temperature, and the presence of ribonucleases” (para [0004])

Regarding RNA sequencing, it is stated that:
 “This conventional methodology may not be suitable for small volume blood-based samples because the process of drying the small volume of blood in or on the sample collection apparatus may impart a non-uniform effect across RNA transcripts of variable length, possibly due to the RNA's biochemical structure and stability. In other words, the sample collection, drying, and storing process can create data that is difficult to analyze and/or rely upon when making clinical determinations” (see para [0093]).

The specification goes on to state that:
 “[0094] In order to address the aforementioned issue, the inventors have started to survey the stability of different RNAs in collected samples (e.g., dried blood spots) by sequencing technical replicates and calculating the coefficient of variance (CV) for each transcript. By calculating the CV, the inventors were able to gather information related to each RNA's stability during the drying process and determine each RNA's potential accuracy as a biomarker. The CV value for each RNA is then employed in a two-step filtering process.”

The specification exemplifies methods wherein a blood sample from a subject is dried on a Whatman™ 903 Protein Saver card prior to extracting the RNA and sequencing the RNA. It is stated that:
“Of the three cards tested, the WHATMAN™ 903 Protein Saver cards out-performed the other cards in RNA recovery, gene expression profiling, and reproducibility. Surprisingly, the card without any added material designed to stabilize nucleic acid (i.e., untreated cellulose paper) performed the best” (para [0176]).

However, the specification does not teach that urine, sputum, cerebrospinal fluid, milk, and ductal fluid samples obtained from a subject can be handled in any manner, or can be dried on cellulose paper that has not been treated with any chemicals to stabilize nucleic acids, and that such samples can be used after storage to effectively and reproducibly sequence RNA encoding STXBP3 to thereby determine onset of migraine in a subject. There is no showing that the RNA present in urine, sputum, cerebrospinal fluid, milk or ductal fluid samples or RNA present in extracellular form in such samples would not be affected by the process of being dried on cellulose paper that has not been treated with chemicals to stabilize nucleic acids and/or would not be affected by being stored on such cellulose paper.
Al results provided in the specification were obtained with blood samples.There is no showing that a representative number of different types of biofluid samples expressed increased levels of STXBP3 RNA prior to the onset of a migraine.
The art of determining an association between gene expression levels and the occurrence of a phenotype, such as migraine, is highly unpredictable.  Gene expression may be influenced by a number of factors, in addition to disease itself, and these factors must be considered prior to drawing any conclusions regarding an association between gene expression patterns and the occurrence of a phenotype. Modification of gene expression most frequently occurs in only a subset of cells that are directly involved in a disease such as a migraine. One cannot reasonably predict which of the highly diverse types of biofluid samples set forth in the claims will express STXBP3 and will show an increase in the level of STXBP3 prior to the onset of a migraine. One also cannot reasonably predict whether STXBP3 RNA is released from cells and present in a stabilized extracellular form so as to enable the detection of a sudden increase in the level of STXBP3 RNA as indicative of the onset of a migraine.
The teachings of Hanke et al. (Clinical Chemistry. 2007. 53: 2070-2077) support the unpredictability of extrapolating gene expression results from one sample type to another. Hanke et al studied RNA expression levels in urine samples. Hanke reports that “Our experiments indicate that RNA tumor markers derived from gene expression analysis of cells or tumor material (e.g., hTERT, UPK1A, HTATIP2) cannot be transferred unconditionally to RT-qPCR–based analysis of whole urine. Based on our data, one major reason is the presence of cell-free RNA in significant amounts. When GAPDH is used for normalization, the high concentrations of cell-free GAPDH RNA, in addition to the well-known overexpression of GAPDH RNA in tumor tissue, mask the diagnostic power of cellular markers, as demonstrated here for uPA/GAPDH (AUC 0.359; see Fig. 3B)” (see p. 2076, col.. 2).  Hanke also teaches that “RT-qPCR array–based screening experiments (data not shown) using whole urine and the subsequent evaluation of putative tumor markers revealed the ratio of ETS2:uPA to be a suitable marker for the detection of bladder cancer” (p. 2076, col. 2). The authors conclude that “(t)he experimental data of our study population indicate a higher ETS2 RNA concentration compared with uPA in the case of bladder cancer, resulting in an increased ETS2:uPA RNA ratio “ (p. 2076, col. 2). Thus, the teachings of Hanke support the unpredictability in the art of extrapolating the findings regarding RNA levels in tumor samples to other sample types, such as urine samples. 
The teachings of Palmer (BMC Genomics. 2006. 7:115) also support the unpredictability of extrapolating gene expression results from one sample type to another. Palmer states that “Blood is a complex tissue, containing a variety of cell types – including T-cells, B-cells, monocytes, NK cells, and granulocytes, each of which can be further subdivided. The relative proportion of each of these cell types can vary greatly between individuals and with states of health and disease, and in response to stimuli.” Further, it is stated that while many gene expression studies “have been successful in identifying gene expression patterns that differentiate control and disease groups, their interpretation is often confounded by variation in relative proportions of the cell populations that make up whole blood.” using microarray analysis, Palmer found that gene expression patterns varied between peripheral B-cells, T-cells, CD4+ T-cells, CD8+ T-cells, and granulocytes. Thus, the findings of Palmer indicate that gene expression patterns vary between cell types and that the findings observed in one cell type cannot be predictably extrapolated to all other cell types. 
Further, Min et al (BMC Genomics. 2010. 11:96) teaches that “(p)eripheral blood contains a variety of cell types including erythrocytes, granulocytes, lymphocytes, monocytes, natural killer cells and platelets. In PBMCs, several cell types including neutrophils, basophils, eosinophils, platelets, reticulocytes and erythrocytes are depleted. Because each of the contributing cell types expresses a unique gene expression signature relating to its function, the relative proportions of the cell types affect the gene expression profile. In addition, the relative proportions of the cell types can change rapidly following disease-related or inflammatory responses. Clearly, this variability may confound the interpretation of gene expression differences between control and disease groups” (p. 96). Min studied gene expression patterns using microarray analysis of different blood cell types. Min reports that there was significantly variability in gene expression patterns between cell type and that the number of expressed genes as well the gene expression measurements differ significantly between different RNA isolation techniques (see abstract and p.105-106).	C. Claims 1-3 and 7-12 encompass methods wherein the nucleic acids that are extracted and sequenced are DNA. However, the specification does not teach that there is a sudden increase in the amount of STXBP3 DNA in samples obtained from subjects prior to the onset of a migraine. There is no showing, for example, that there is a change in the copy number of the STXBP3 gene, and that the copy number of the STXBP3 is indicative of STXBP3 expression levels. Rather, all information provided in the specification is limited to an increase in the level of STXBP3 RNA in blood samples obtained from subjects prior to the onset of migraine in a subject.
Extensive experimentation would be required to practice the broadly claimed invention. Such experimentation would include repeating example 6 of the specification  using blood samples from a representative number of subjects representative of the general population. The experimentation would further include repeating these experiments using a representative number of the diverse biofluids included by the claims, such as serum and plasma samples, phlegm, saliva, ascites fluid, cerebrospinal fluid and breast milk. The experimentation would further require assaying for STXBP3 DNA levels in a diverse number of biofluids and trying to determine if there is a correlation between STXBP3 DNA levels at any time point before a migraine and the onset of a migraine. The results of performing such experimentation are highly unpredictable and thereby the experimentation is undue.  
Case law has established that '(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.'" In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that '(t)he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art".  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genetech Inc. v Novo Nordisk 42 USPQ2d 1001 held that '(I)t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement.”
Additionally, as set forth in Rasmusson v. SmithKline Beecham Co., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:
    "As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions" consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the "inventor" would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis."
 

In the present situation, in view of the unpredictability in the art, and the lack of disclosure and guidance provided in the specification and in the prior art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.
	
Priority
8. The present claims are considered to be entitled to priority to PCT/US2016/38243, filed on 17 June 2016. The claims are not considered to be entitled to priority to provisional application 62/181,041, filed 17 June 2015 because the ‘041 application does not disclose methods for predicting the onset of a migraine in a subject comprising obtaining a set of samples of any biofluid from the subject collected over time intervals and stored on sample collection apparatuses; extracting the nucleic acids from the samples; sequencing the extracted nucleic acids to generate sequence data and analyzing the sequencing data to detect a sudden increase in the gene expression of STXBP3, wherein the sudden increase in gene expression of STXBP3 is indicative of the onset of a migraine in the subject. The ‘041 application also does not provide basis for methods in which the cellulose paper on which the biofluid is dried has not been treated with any chemical stabilizers of nucleic acids or for the methods of treatment recited in claims 12 and 19.
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	The prior art of Wilson et al (Blood. 2006. 108: 685-696) teaches methods of gene expression profiling in blood samples obtained from subjects having acute myeloid leukemia (p. 686, col. 1).  Gene expression was measured by detecting RNA levels in blood using the Affymetrix HG_U95Av2 probe set (p. 686, col. 1). Wilson detected a decrease in STXBP3 RNA in blood samples of subjects having acute myeloid leukemia (Table 4, p. 693).  Wilson does not teach a correlation between a sudden increase in the level of STXBP3 RNA in a blood sample from a subject and the onset of migraine in the subject.
	Zhao et al (Cephalalgia. Published online Dec 2015.36(7): 648-657 and Supplementary Tables S1-S4) teaches performing a genome wide association study to identify genes that are associated with both migraine with aura (MA) and migraine without aura (MO; see abstract). It is reported in Table S4 that STXBP3 is amongst the genes that are in the network of genes that are significantly enriched for in genes that overlap between MA and MO.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634